Citation Nr: 0704468	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-24 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida



THE ISSUE

Entitlement to reimbursement for the cost of private medical 
services incurred at the Florida Hospital, at Altamonte 
Springs, Florida, on May 2, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 1968 
and from June 1976 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
that denied entitlement to payment or reimbursement for 
private medical expenses incurred at Florida Hospital, at 
Altamonte Springs, Florida, on May 2, 2003.

On substantive appeal in 2004, the veteran checked that he 
wanted to appear at a Board hearing at the RO.  The veteran 
was scheduled to appear at such hearing in February 2005.  He 
failed to show, however.  As such, no additional action in 
this regard is warranted.


FINDINGS OF FACT

1.  The veteran has been in receipt of a 100 percent service-
connected disability rating for Meniere's disease since 
February 1998; this rating has been determined to be 
permanent in nature.

2.  The veteran's treatment at Florida Hospital, at Altamonte 
Springs, Florida, on May 2, 2003, was on an emergent basis 
with no VA facility feasibly available.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
requirements for VA reimbursement or payment for the cost of 
unauthorized private medical services incurred at the Florida 
Hospital, at Altamonte Springs, Florida, on May 2, 2003, have 
been met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 3.159, 17.53, 17.120, 17.1002 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA reimbursement or payment for the cost of 
unauthorized private medical services incurred at the Florida 
Hospital, at Altamonte Springs, Florida, on May 2, 2003.

The pertinent facts of this case show that the veteran is 
service-connected for Meniere's disease, and was assigned a 
100 percent rating for this disability, effective in February 
1998.  This rating has been determined to be permanent in 
nature.

A telephone triage note completed by a registered nurse at 
the Orlando, Florida, VA outpatient clinic on May 2, 2003, at 
9:29 a.m. is of record.  It was noted that the veteran had 
been coughing for one week and developed severe chest pain 
and shortness of breath.  Under "the Category of Urgency," 
Emergent 911/ED (emergency department) was checked.  The VA 
nurse recommended that he go to the emergency department 
immediately as chest pain is a serious symptom.  The veteran 
was given the telephone numbers of the fee basis department 
to call upon return from the emergency department.  An 
addendum also shows that the nurse telephoned the veteran to 
follow up and to see if he went to the emergency department.  
The veteran arrived at the Florida Hospital emergency 
department at 10:32 a.m. that day.  His condition was noted 
to have been an emergency condition.  Myocardial infarction 
was to be ruled out.  He was to be admitted to the hospital, 
but he left against medical advice at 4:25 p.m. that day, 
stating that he wanted to go to a VA facility for treatment.  

The veteran contends that severe chest pain can be caused by 
a heart condition and that his condition was emergent in 
nature.  He also notes that a VA triage nurse instructed him 
to immediately go to a private emergency room, and that 
medical personnel at the private emergency room also told 
that his condition was emergent.  

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The initial requirement is that treatment be for a service-
connected disability or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 C.F.R. § 17.52.  The 
veteran is service-connected for Meniere's disease, and was 
assigned a 100 percent rating for this disability effective 
in February 1998.  This rating has been determined to be 
permanent in nature.  38 C.F.R. § 17.120(a)(3).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provides a 
definition of when an emergency exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).  
Emergency services is defined in 38 C.F.R. § 17.1002, one of 
the regulations implementing the Veterans Millennium Health 
Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556 (1999) (codified at 38 U.S.C.A. § 
1725).  See 38 C.F.R. § 17.1002(b).  Although certainly not a 
binding definition when considering reimbursement under 38 
C.F.R. § 17.120, it does provide a frame of reference.

Under 38 C.F.R. § 17.1002, payment or reimbursement of the 
cost of emergency services may be warranted where treatment 
is for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The Board concludes that the symptoms the veteran was 
experiencing, including severe chest pain, would have caused 
a prudent layperson to have reasonably expected that any 
further delay in seeking immediate medical attention would 
have been hazardous to the veteran's health.  This is 
particularly so in light of the VA triage nurse's 
recommendation that he immediately go to a private emergency 
department and that the private emergency department 
originally classified the veteran's condition as emergent.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App. 325, 327-28 (1995).  Feasibly available is 
not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  
Under the provisions of 38 C.F.R. § 17.53, a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition makes it necessary to use 
non-VA facilities.  Again the report of the nurse who 
recommended that the veteran immediately go to a private 
emergency department is satisfactory evidence that VA 
facilities were not feasibly available.

Based on the above analysis, when resolving all doubt in the 
veteran's favor, the evidence demonstrates that the criteria 
for reimbursement for medical expenses incurred on May 2, 
2003, have been met.  

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Reimbursement for the cost of private medical services 
incurred at the Florida Hospital, at Altamonte Springs, 
Florida, on May 2, 2003, is granted.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


